262 N.W.2d 264 (1978)
The COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF the IOWA STATE BAR ASSOCIATION, Complainant,
v.
Lawrence B. GRIFFITHS, Respondent.
No. 60096.
Supreme Court of Iowa.
February 22, 1978.
Roger J. Kuhle, Des Moines, for complainant.
Thomas M. Collins and Richard S. Fry, Cedar Rapids, for respondent.
En banc.
RAWLINGS, Justice.
This is a lawyer disciplinary proceeding arising from federal and state income tax violations, as well as harmful neglect of legal matters entrusted to respondent Lawrence B. Griffiths. Upon de novo review of our Grievance Commission's report, we suspend respondent's license indefinitely with no possibility of reinstatement for two years from the date of his temporary suspension.
Respondent willfully and knowingly failed to file Iowa income tax returns for years 1970, 1971, 1972 and 1973. Subsequently, he was convicted upon his guilty plea to charges based on such conduct.
Relatedly, respondent falsely stated in his Annual Questionnaire to the Client Security and Attorney Disciplinary Commission that he had filed a 1972 Iowa tax return.
Additionally, respondent failed to timely file a federal income tax return for 1975.
Finally, Griffiths was on two separate occasions dilatory in failing to resolve certain title objections raised by purchasers of land owned by clients. One such incident resulted in a civil damage judgment against Griffith's clients, which later was personally satisfied by respondent.
General principles applicable to this proceeding, discussed in a number of prior cases, need not be here repeated. See Com. on Professional Ethics & Conduct v. Roberts, 246 N.W.2d 259, 262 (Iowa 1976); Com. on Professional Ethics & Conduct v. Lemon, 237 N.W.2d 824 (Iowa 1976); Com. on Professional Ethics & Conduct v. Bromwell, 221 N.W.2d 777 (Iowa 1974).
Respondent's tax-related conduct violated Disciplinary Rule 1-102(A)(1), (4), (5) and (6) and Section 610.24(3) and (4), The Code. His neglect of legal matters entrusted to him contravened Disciplinary Rule 6-101(A)(3) and Section 610.24(3), The Code. Discipline is warranted.
The license of Lawrence B. Griffiths to practice law in Iowa is hereby suspended indefinitely with no possibility of reinstatement for two years from the date of temporary *265 suspension, i. e., April 14, 1977. See Court Rule 118.13.
LICENSE SUSPENDED.
All Justices concur.